Kent, J.
delivered the opinion of the court, (Lewis, J. absent.)
The demurrer admits all the facts stated in the last plea ; and the question then is, Avhether those facts do not amount to a satisfaction of the bill.
*A judgment being a debt of a higher nature, will be sufficient to discharge a bond, if accepted, as a satisfaction. It is a certain and valuable satisfaction. The only objection to it* in the present case, is, that it was not stated to have been regularly assigned to the obligee, and placed under his power, by the act of the trustees. But upon examination of the plea, this appears to be sufficiently, although not expressly, alleged. The plaintiff, as cestuy que trust, affirmed the trust, and accepted the judgment in satisfaction, and proceeded to exercise power over it. Acceptance, here, is a relative term, and implies the previous offer, the requisite act on the part of the trustees, as owners of the judgment. We must intend this assent from the plea; and, consequently, the plea was sufficient.
Judgment for (he defendant.(a)

(a) See principal note to Coit v. Houston, infra, vol. 3, p. 243; Furman v. Haskins, 2 Caines’ R. 369 ; Thatcher v. Dudley, 2 Root, 169 ; see Bank v. Letcher, 3 J. J. Marsh. 196.